Response to Amendment
Amendments filed on 7/28/2021 are NOT entered for prosecution.

The newly proposed amendments in claims 1 and 6 that now recite, among others, “sending, by the first equipment, the CP length regulation indication information to the second equipment comprises: sending the CP length regulation indication information to the second equipment through a physical layer control channel" in claim 1 and “receiving, by the second equipment, the CP length regulation indication information sent by the first equipment comprises: receiving the CP length regulation indication information sent by the first equipment through a physical control channel” in claim 6 would change the scope of the claims and thus raise new issues that would require further search and consideration. Note that the claims 2 and 7 in the amendment filed on 2/23/2021 only requires “sending the CP length regulation indication information to the second equipment comprises: sending the CP length regulation indication information to the second equipment through a physical layer control channel” in claim 2 and “receiving the CP length regulation indication information sent by the first equipment comprises: receiving the CP length regulation indication information sent by the first equipment through a physical control channel” in claim 7.

The scope of the claims 1 and 6 would be changed by the newly amended features. And the allowability of the amended claims cannot be determined without additional search and consideration.

Response to Arguments
Applicant's arguments with respect to claims 11 and 16 in a reply filed 7/28/2021 (hereafter, Reply) have been fully considered but they are not persuasive. 

Regarding claims 11 and 16, Applicant argues that “As can be seen, in Nakazawa, the CP length in the first radio format is 5.15 μs, and the CP length in the second radio format is 1.00 μs. The applicant respectfully asserts that the above two CP length values (i.e., 5.15 μs and 1.00 μs) are the absolute values of the CP lengths in different radio formats. … Accordingly, the applicant respectfully submits that Nakazawa fails to disclose the features “the result of regulation being represented in form of a relative value” as recited in amended claim 1 of the present application.” (Reply, para.2-3).
	This argument is based on the misunderstanding of the office action.
	First, Office is clear that a relative value in the claims 11 and 16 is equated to the values of No in the first column in Figs.20&22. However, 5.15 μs and 1.00 μs are the values in the third column. Whether or not 5.15 μs and 1.00 μs is a relative value is irrelevant to the patentability of claims 11 and 16, because the Office is in the position that the values of No in the first column in Figs.20&22 is the relative value.
	Second, Nakazawa clearly discloses the indicated CP length (Figs.20&22, the values of CPL in the third column) is represented (Figs.20&22, [0303] For example, as shown in FIG. 20, when two radio formats coexist, in the first radio format indicated by No. 1, an OFDM symbol length SL is set to 4.18 microseconds (μs), a CP length (CPL) is set to 5.15 μS, and a total data symbol length (TL) is set to 9.33 μs. In the second radio format indicated by No. 2, an OFDM symbol length SL is set to 8.33 μs, a CP length (CPL) is set to 1.00 μs, and a total data symbol length (TL) is set to 9.33 μs.) in form of a relative value (Figs.20&22, the values of No in the first column; Note that the relatively larger values of No represent the relatively larger values of CPL, SL, or TL).
	Applicant’s argument that is based on the misunderstanding of Office’s positon is not persuasive.

Regarding claims 11 and 16, Applicant further argues that “Secondly, the Examiner holds opinion that paragraph [0133] and FIG 13 of Lee disclose the features “sending the CP length regulation indication information to the second equipment through a physical layer control channel” as recited in amended claim 1 of the present application. The applicant respectfully disagrees.” (Reply, p.9, para.5-6).
This argument is also based on the misunderstanding of the office action.
First, Office did not take any position whether Lee discloses the features “sending the CP length regulation indication information to the second equipment through a physical layer control channel”.
Office relies on Lee only for the feature of “the RRC reconfiguration message is sent through a physical layer control channel.”
Second, Lee clearly discloses a RRC reconfiguration message (Fig.13, [0133] RRC connection reconfiguration message) is sent (Fig.13, [0133] At step S100, the UE receives a system information modification from the eNB on a UE-dedicated channel via an RRC connection reconfiguration message. The system information modification may include a value tag indicating modification of system information. The system information modification, or the value tag, may be included in an SIB1, as described in Table 1, in the RRC connection reconfiguration message. The UE-dedicated channel may be a DCCH.) through a physical layer control channel (Fig.13, [0133] DCCH; Note that dedicated control channel (DCCH) is a well-known control channel transmitted via a physical layer).
Applicant’s argument that is based on the misunderstanding of Office’s positon is not persuasive.


/Moo Jeong/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        8/4/2021